
	
		III
		112th CONGRESS
		1st Session
		S. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Menendez (for
			 himself, Mr. Durbin,
			 Mr. Whitehouse, Mr. Wicker, Mr.
			 Cardin, Mr. Inhofe,
			 Mr. Lautenberg, Mr. Levin, Mr.
			 Casey, Mr. Johnson of South
			 Dakota, Mrs. Boxer, and
			 Mr. Kyl) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			January 31, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Condemning the New Year’s Day attack on the
		  Coptic Christian community in Alexandria, Egypt and urging the Government of
		  Egypt to fully investigate and prosecute the perpetrators of this heinous
		  act.
	
	
		Whereas Coptic Christians are a native Egyptian population
			 and the Coptic Orthodox Church of Alexandria was founded by the Evangelist
			 Saint Mark the Apostle in approximately 42 A.D. and is the oldest Christian
			 church in Africa;
		Whereas Copts in Egypt constitute the largest Christian
			 community in the Middle East and the largest Christian minority group in the
			 region;
		Whereas Coptic Christians account for at least 9 percent
			 of Egypt’s population of 80,000,000 and number more than 3,000,000 outside of
			 Egypt, including 1,000,000 in the United States;
		Whereas, on New Year’s Day 2011, a suicide bomber
			 targeting Coptic Christians blew himself up in front of the Saint George and
			 Bishop Peter Church in Alexandria, Egypt, killing at least 21 people and
			 injuring almost 100 others;
		Whereas President Barack Obama and other world leaders
			 have condemned the attack and called for its perpetrators to be brought
			 to justice for this barbaric and heinous act;
		Whereas the head of Egypt's Coptic Christian community,
			 Pope Shenouda III, has called on President of Egypt Hosni Mubarak to increase
			 security for the Coptic Christian community and to reach agreements over the
			 building and repairing of churches, including the adoption of a single law
			 applicable to both churches and mosques; and
		Whereas the freedom of religion is central to the ability
			 of people to live together and must be upheld by the laws and practices of
			 every democratic nation: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the New
			 Year’s Day 2011 attack on the Saint George and Bishop Peter Church in
			 Alexandria, Egypt;
			(2)expresses its
			 deep condolences to the Coptic Christian community who suffered from this
			 attack and lost their loved ones and to all Egyptians who have suffered from
			 terrorist attacks;
			(3)calls on
			 President Hosni Mubarak and the Government of Egypt to continue to fully
			 investigate the bomb attack and to lawfully prosecute the perpetrators of this
			 heinous act;
			(4)calls on
			 President Hosni Mubarak and the Government of Egypt to continue to enhance
			 security for the Coptic Christian community and to work to ensure in law and
			 practice religious freedom and equality of treatment for all people in
			 Egypt;
			(5)calls on the
			 President to work with the Government of Egypt to identify the perpetrators of
			 the New Year's Day attack; and
			(6)calls on the
			 Secretary of State to address the issues of religious freedom and equality of
			 treatment for all people in Egypt with the Government of Egypt.
			
